Citation Nr: 1622772	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a disability rating of 30 percent. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When there is evidence that the severity of a disability has increased since the most recent VA examination, an additional examination is required.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran's most recent VA examination took place in July 2012; however, in an October 2014 informal hearing presentation, the Veteran reported that his symptoms had worsened.  Specifically, the Veteran reported "significant deficits in concentration which cause him extreme difficulty in completing tasks efficiently [... and] difficulty understanding complex commands and using good judgment."  These symptoms are not reflective of the July 2012 examination results.




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with another opportunity to identify any pertinent VA or private treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for a VA examination to evaluate the current manifestations of the service connected PTSD.  The claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  All necessary tests should be completed, and all clinical findings should be reported in detail.
Additionally, the examiner must comment on the Veteran's current level of social and occupational impairment due to his PTSD.  The specific PTSD symptoms which cause social and occupational impairment must be identified and discussed.  

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






